Citation Nr: 1308938	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  04-41 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for Crohn's Disease.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran had active service from June 1971 to May 1974.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  The Board denied the Veteran's claim in a November 2007 decision.  He appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court set aside the denial of service connection for Crohn's disease and remanded the case to the Board for additional action.  In June 2010 and March 2012, the Board remanded the present matter for additional development and due process concerns.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

Crohn's Disease was not present in and is not etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection of Crohn's disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant notice by letters dated in March 2006 and September 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board has determined that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant examinations, obtained a probative medical opinion as to the relationship between service and the Crohn's disease, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained, and the appellant has not contended otherwise.  Finally, the Board is satisfied that there has been substantial compliance with the directives issued in the previous Board remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background and Analysis

Service treatment records show that in November 1972 the Veteran presented for treatment with complaints of possible flu syndrome with headaches and stomach cramps.  The examiner noted that the Veteran did not act like he was very uncomfortable.  Examination showed "very slight" abdominal tenderness with normal bowel sounds.  The examiner suspected that the Veteran presented because he no longer wanted to be in confinement.  The diagnosis was possible mild viral enteritis.  Two days later, the Veteran presented with a history of cramping epigastric pain for three to four hours.  He denied nausea, vomiting, diarrhea, or constipation.  Examination revealed mild diffuse tenderness on deep palpation of the abdomen.  The Veteran was assessed with "suspect malingering."  One week later, the Veteran returned with a history that his bowels were not working right and he was not able to sleep.  The examiner noted that the Veteran came in "smiling and joking" and indicated that the "trivial nature" of the Veteran's complaints were discussed.  An August 1973 examination record reveals normal clinical findings for all systems and negative histories as to frequent indigestion, recent weight gain or loss, or "stomach, liver, or intestinal trouble."  The service treatment records do not show that the Veteran was ever diagnosed with Crohn's disease.

In October 1978, the Veteran reported losing "a lot" of weight.  He did not report the cause of the weight loss.  In January 1979, the Veteran reported having a "nervous stomach," which he thought was the result of guilt over a past sexual encounter.  See St .E. Hospital treatment records.  

In January 1988, the Veteran presented to the emergency room with a history of an acute episode of right lower quadrant pain and tenderness with rebound tenderness and referred tenderness and calf tenderness.  Surgery revealed Crohn's disease.  See C.H. Hospital record.  

The Veteran was afforded a VA examination in August 2010.  After examination, the examiner diagnosed Crohn's disease.  The examiner noted that the etiology of Crohn's disease was unknown but the medical evidence did not support the likelihood that the Veteran's military service had a causal effect on the development of Crohn's disease.  The examiner provided an addendum in January 2011, after review of the claims files.  The examiner opined that the Veteran's Crohn's disease was unrelated to his military service, because there was no clinical document to support a diagnosis prior to 1988.  The examiner explained that although the Veteran was hospitalized on numerous occasions soon after service, the associated records contained no mention of abdominal pain or Crohn's disease.  

In July 2011, VA obtained an opinion from a Quality Assurance Reviewer.  The Quality Assurance Reviewer noted that there are many theories about what causes Crohn's disease, but the etiology is unknown. However, the Quality Assurance Reviewer believed it was less likely than not that the Crohn's disease was caused or aggravated by service because the Veteran was not diagnosed until 1988.  

The Veteran was afforded another examination in March 2012.  The record reflects the Veteran's history of symptoms of digestive problems since approximately 1976.  He explained that he could not eat and had vomiting and abdominal pain.  The Veteran added that he was not "very sure" of the date of onset but he denied any symptoms, such as abdominal pain, vomiting, or diarrhea, during service.  After examination and review of the claims files, the examiner opined that it was less likely than not that the Crohn's disease was incurred in or caused by service.  The examiner noted that the Veteran was seen in service for abdominal pain and bowel problems.  The examiner further noted, however, that review of the extensive medical records dating between 1972 and 1988 revealed no documentation of any abdominal or gastrointestinal symptoms until January 1988, when the Veteran underwent surgery and was diagnosed with Crohn's disease.  The examiner explained that the abdominal symptoms experienced in service were most likely related to viral gastroenteritis, which is self-remitting.  Again, the examiner noted that after this, the Veteran had a long asymptomatic period of nearly 16 years before he presented with acute onset symptoms and was diagnosed.  The examiner indicated that Crohn's disease is a disorder of uncertain etiology, which typically results in intermittent exacerbation of symptoms followed by periods of remission.   

Service connection is not warranted for Crohn's disease because the preponderance of the evidence shows that it was not present in service and is not related to service.  The Board acknowledges that the Veteran reported abdominal cramps and bowel problems and was found to have abdominal tenderness during service.  Although abdominal cramps and tenderness and bowel problems are possible symptoms of Crohn's disease, the competent evidence does not suggest that Crohn's disease was present in service.  Rather, the evidence shows that the November 1973 complaints were the result of an acute problem, namely enteritis, rather than a chronic disorder:  subsequent service treatment records reflect no histories suggestive of persistent symptoms, the Veteran denied all relevant symptoms on separation from service, the records dating soon after separation reflect no complaints or findings suggestive of persistent symptoms, and the Veteran has indicated that, although he is unsure as to the specific date of onset of his chronic symptoms, the onset was after service.  The Veteran is competent to report his symptomatic history and the Board finds his history is probative.  The Board acknowledges that Crohn's disease is manifest by periods of exacerbation and remission, which means the absence of symptoms is not necessarily dispositive as to the absence of Crohn's disease.  A VA examiner has indicated that the in-service symptoms were not manifestations of Crohn's disease, however, and the Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation); Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  There is no contrary medical opinion of record.  

While the Veteran might sincerely believe that his Crohn's disease is related to his active service, as a lay person he is not competent to provide opinions requiring medical expertise.  The competent and probative evidence does not suggest that there is a link between the Veteran's Crohn's disease and service.  Moreover, as discussed above, the medical opinions addressing the question indicate that the Crohn's disease is not related to service. 
 
Accordingly, service connection is not warranted for this disability.



ORDER

Service connection for Crohn's disease is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


